DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2020 has been entered.
Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are persuasive only in part.
First, the replacement drawing sheets are not accepted by the examiner as introducing new matter into the specification, and thus they do not overcome the objection to the drawings, which is reformulated below in light of the claim amendments.
Second, the previous specification objections are overcome by applicant’s amendments, and are accordingly withdrawn.
Third, the rejections under 35 U.S.C. 112(a) are overcome by applicant’s amendments, and are therefore withdrawn.
Fourth, while applicant’s amendments have distinguished the claims e.g., under 35 U.S.C. 102 and 35 U.S.C. 103 over the (most immediately) previously applied prior cited prior art, in order to reject the amended claims e.g., under 35 U.S.C. 102 and 35 U.S.C. 103.  Accordingly, applicant’s arguments are not persuasive in this respect.
Regarding Brackette, Jr. (‘681) and Yoshinaga et al. (Japan, ‘514), applicant apparently argues at pages 26 to 28 of the Remarks filed 28 December 2020 that Brackette does not disclose (all of) the claim elements of claim 1, and Yoshinaga does not disclose (all of) the claim elements of claim 1. It is therefore concluded, “Accordingly, Brackette in view of Yoshinaga fails to disclose, teach or eve suggest all of the limitations of claim 1.”
However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See also MPEP 2145, IV.  As detailed previously by the examiner, Brackette, Jr. (‘681) shows the claimed invention except for the separate part (Teflon sleeve 51 functioning as a piston ring) being made from the claimed materials, while Yoshinaga et al. (Japan, ‘514) reveals a shock-absorber piston ring (in the form of a sleeve) made from a combination of Teflon and the claimed materials (e.g., for improving wear resistance).  It would have been obvious at the time the application was filed to implement or (further) modify the Brackette, Jr. (‘681) shock absorber assembly and method so that the Teflon sleeve 51 was made from/as a mixture of PTFE/Teflon and a reinforcing resin (such as PFA, FEP, ETFE, PVDF and the like), as taught by Yoshinaga et al. (Japan, ‘514), so that wear resistance, etc. of the PTFE/Teflon sleeve KSR).
Accordingly, applicant’s arguments are not persuasive in these respects.
Drawings
The drawings were received on 28 December 2020.  These drawings are not accepted by the examiner in that i) the depicted position of the polymer layer 25 in FIG. 2 would constitute new matter, and ii) element 136 (which should be the dielectric gap) in FIG. 2 apparently incorrectly points to the inner tube 132[1].
In particular, the polymer layer 25, originally called out in the specification with the reference numeral 20 that was unshown in the drawings, was described in the specification in the context of the rear suspension assembly shock absorber 122’ at paragraph [0027].  However, FIG. 2 shows the front fork 6 and (front) suspension assembly shock absorber 122.  There was no apparent described teaching or suggestion that the polymer layer (25) was part of the front suspension, surrounded the inner tube 132 (of the front or rear suspension), or was disposed radially inwardly of the gap 137 (which was also not shown in the drawings originally).  Moreover, the dielectric material 137 was disclosed as “fill[ing]” (paragraph [0035]) the dielectric gap 136 (paragraph [0035]), and yet now the two elements (the gap 136 and the dielectric material 137) are separated in FIG. 2 by the polymer layer 25.  This is confusing/unclear, and apparently incorrect.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “separate part” (of claims 1, 2, and 20) that contacts the outer tube and is made of the claimed polymer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 
Claim (Specification) Objections
Claims 1, 2, and 20 are objected to because of the following informalities:  in the constituent lists in the final paragraphs of claims 1, 2, and 20, PEK, PEEK, and LCP are apparently repeated twice.  Reason for repeating these constituent compounds twice should be given or removal of the duplicate recitations should be performed, in order to promote clarity in the record, remove any possible ambiguity that the examiner might not see, and make the claim(s) consistent with logical norms.  Appropriate traversal or correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 12 and 14 to 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 23, in claim 2, line 28, and in claim 20, line 19, “polyimide (PA)” is unclear e.g., from the teachings of the specification since i) “polyimide (PI)” is already recited in the claim, ii) “PA” is a conventional abbreviation for polyamide2, and iii) it is unclear what “polyimide (PA)” could possibly be referring to, e.g., for example, since a polyamidimide (PAI) is already recited in the list and “polyamides” are subsequently recited in the list.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 to 7, 14, 20, and 21 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kobayashi et al. (Japan, 61-48625; cited by the examiner on 30 March 2020; EPO machine translation provided previously, JPO machine translation and partial USPTO translation of FIG. 3 legends attached).
Kobayashi et al. (Japan, ‘625) reveals:
per claim 1, a suspension assembly [e.g., FIG. 1] comprising:
a tube assembly [e.g., the shock absorber] comprising:
a hollow outer tube [e.g., the outer cylinder 15], and
a hollow inner tube [e.g., the shock absorber main body 10 including the base cylinder 12] fitted within the outer tube and adapted to be slidably engageable with the outer tube, wherein the tube assembly is adapted to contain at least one of (i) a damping element [e.g., the shock absorber piston 14 sliding in the cylinder tube 11] to control relative movement between the inner tube and the outer tube, and (ii) a spring element adapted to resist a force applied to the tube assembly; and
a measurement system [e.g., 20; the detection circuit of claim 1; FIG. 2 detecting the variable capacitance CS] adapted to measure the capacitance between the inner tube and the outer tube [e.g., to electrically detect the displacement amount; abstract], wherein relative movement between the inner tube and the outer tube is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., the capacitance CS in the circuit of FIG. 2], wherein a dielectric gap [e.g., at 16 in FIG. 1] exists radially between the inner tube and the outer tube, and wherein a separate part contacts the outer tube [e.g., the (distinct3) dielectric layer 16, considered as an independent/distinct entity, and disposed on the inner periphery of the outer cylinder 15 between the outer cylinder 15 and the base cylinder 12 of the shock absorber main body 10, described as in the footnote below in the JPO translation4], the separate part comprising a polymer including ethylene-tetrafluoroethylene (ETFE), perfluoroalkoxyethylene (PFA), tetrafluoroethylene-hexafluoropropylene (FEP), tetrafluoro-ethylene-perfluoro (methyl vinyl ether) (MFA), polyvinylidene fluoride (PVDF), ethylene-chlorotrifluoroethylene (ECTFE), polyimide (PI), polyamidimide (PAI), polyphenylene sulfide (PPS), polyethersulofone (PES), polyphenylene sulfone (PPSO2), liquid crystal polymers (LCP), polyetherketone (PEK), polyether ether ketones (PEEK), aromatic polyesters (Ekonol), of polyether-ether-ketone (PEEK), polyetherketone (PEK), liquid crystal polymer (LCP), polyimide (PA), polyoxymethylene (POM), polyethylene (PE), polypropylene (PP) [e.g., polycarbonate, polypropylene, polyacetal, and the other (fiber reinforced, synthetic resin) materials as shown in FIG. 3[5]], polystyrene, styrene butadiene copolymers, polyesters, polycarbonate [e.g., polycarbonate, polypropylene, polyacetal, and the other (fiber reinforced, synthetic resin) materials as shown in FIG. 3], polyacrylonitriles, polyamides, styrenic block copolymers, ethylene vinyl alcohol copolymers, ethylene vinyl acetate copolymers, polyesters grafted with maleic anhydride, poly-vinylidene chloride, aliphatic polyketone, liquid crystalline polymers, ethylene methyl acrylate copolymer, ethylene-norbomene copolymers, polymethylpentene and ethylene acyrilic acid copoloymer, mixtures, copolymers and any combination thereof;
per claim 2, a method comprising:
providing a suspension assembly [e.g., FIG. 1] comprising:
a tube assembly [e.g., the shock absorber] comprising:
a hollow outer tube [e.g., 15], and
a hollow inner tube [e.g., 10, 12] fitted within the outer tube and adapted to be slidably engageable with the outer tube, wherein the tube assembly is adapted to contain at least one of (i) a damping element [e.g., the shock absorber piston 14 sliding in the cylinder tube 11] to control relative movement between the inner tube and the outer tube, and (ii) a spring element adapted to resist a force applied to the tube assembly; and
a measurement system [e.g., 20; the detection circuit of claim 1; FIG. 2 detecting the variable capacitance CS] adapted to measure the capacitance between the inner tube and the outer tube [e.g., abstract], wherein relative movement between the inner tube and the outer tube [e.g., the displacement detection; abstract] is derived from the change in measured capacitance [e.g., CS; see also abstract] between the inner tube and the outer tube;
measuring the capacitance between the inner tube and the outer tube over time [e.g., with the detection circuit unit 20]; and
deriving the relative movement between the inner tube and the outer tube [e.g., the displacement detection] from the change in measured capacitance between the inner tube and the outer tube, wherein a dielectric gap [e.g., at 16 in FIG. 1] exists radially between the inner tube and the outer tube, and wherein a separate part contacts the outer tube [e.g., the (distinct) dielectric layer 16, disposed on the inner periphery of the outer cylinder 15 between the outer cylinder 15 and the base cylinder 12 of the shock absorber main body 10, described as in the footnote below in the JPO translation6], the separate part comprising a polymer including ethylene-tetrafluoroethylene (ETFE), perfluoroalkoxyethylene (PFA), tetrafluoroethylene-hexafluoropropylene (FEP), tetrafluoro-ethylene-perfluoro (methyl vinyl ether) (MFA), polyvinylidene fluoride (PVDF), ethylene-chlorotrifluoroethylene (ECTFE), polyimide (PI), polyamidimide (PAI), polyphenylene sulfide (PPS), polyethersulofone (PES), polyphenylene sulfone (PPSO2), liquid crystal polymers (LCP), polyetherketone (PEK), polyether ether ketones (PEEK), aromatic polyesters (Ekonol), of polyether-ether-ketone (PEEK), polyetherketone (PEK), liquid crystal polymer (LCP), polyimide (PA), polyoxymethylene (POM), polyethylene (PE), polypropylene (PP) [e.g., polycarbonate, polypropylene, polyacetal, and the other (fiber reinforced, synthetic resin) materials as shown in FIG. 3[7]], polystyrene, styrene butadiene copolymers, polyesters, polycarbonate [e.g., polycarbonate, polypropylene, polyacetal, and the other (fiber reinforced, synthetic resin) materials as shown in FIG. 3], polyacrylonitriles, polyamides, styrenic block copolymers, ethylene vinyl alcohol copolymers, ethylene vinyl acetate copolymers, polyesters grafted with maleic anhydride, poly-vinylidene chloride, aliphatic polyketone, liquid crystalline polymers, ethylene methyl acrylate copolymer, ethylene-norbomene copolymers, polymethylpentene and ethylene acyrilic acid copoloymer, mixtures, copolymers and any combination thereof;
per claim 4, wherein the damping element comprises a fluid disposed within the outer tube [e.g., obviously air], and wherein the damping element is adapted to restrict fluid flow so as to damp relative movement between the inner tube and the outer tube [e.g., as was implicit and understood operation for a shock absorber];
per claim 5, wherein no capacitive shortcut exists between the inner tube and the outer tube [e.g., due to the presence of the dielectric layer 16];
per claim 6, wherein the measurement system comprises:
an electrical contact to the inner tube [e.g., via the eye 17] and an electrical contact to the outer tube [e.g., via the lead wire 21]; and
a measurement device [e.g., 20; FIG. 2] adapted to measure capacitance between the inner tube and the outer tube;
per claim 7, wherein the measurement device comprises a microcontroller [e.g., IC1 an IC2, which the examiner considers to constitute a small controller for measuring displacement, in a broadest reasonable interpretation(BRI)];
per claim 14, wherein the dielectric gap comprises air [e.g., implicitly in the depicted gap between the dielectric layer 16 and the base cylinder 12];
per claim 20, an assembly comprising:
a hollow outer tube [e.g., 15], and
a hollow inner tube [e.g., 10] fitted within the outer tube and adapted to be slidably engageable with the outer tube; and
a measurement system [e.g., 20; the detection circuit of claim 1; FIG. 2 detecting the variable capacitance CS] adapted to measure the capacitance between the inner tube and the outer tube, wherein relative movement between the inner tube and the outer tube is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., as the displacement of the shock absorber], wherein a dielectric gap [e.g., 16] exists radially between the inner tube and the outer tube, and wherein a separate part contacts the outer tube [e.g., the (distinct) dielectric layer 16, disposed on the inner periphery of the outer cylinder 15 between the outer cylinder 15 and the base cylinder 12 of the shock absorber main body 10, described as in the footnote below in the JPO translation8], the separate part comprising a polymer including ethylene-tetrafluoroethylene (ETFE), perfluoroalkoxyethylene (PFA), tetrafluoroethylene-hexafluoropropylene (FEP), tetrafluoro-ethylene-perfluoro (methyl vinyl ether) (MFA), polyvinylidene fluoride (PVDF), ethylene-chlorotrifluoroethylene (ECTFE), polyimide (PI), polyamidimide (PAI), polyphenylene sulfide (PPS), polyethersulofone (PES), polyphenylene sulfone (PPSO2), liquid crystal polymers (LCP), polyetherketone (PEK), polyether ether ketones (PEEK), aromatic polyesters (Ekonol), of polyether-ether-ketone (PEEK), polyetherketone (PEK), liquid crystal polymer (LCP), polyimide (PA), polyoxymethylene (POM), polyethylene (PE), polypropylene (PP) [e.g., polycarbonate, polypropylene, polyacetal, and the other (fiber reinforced, synthetic resin) materials as shown in FIG. 3[9]], polystyrene, styrene butadiene copolymers, polyesters, polycarbonate [e.g., polycarbonate, polypropylene, polyacetal, and the other (fiber reinforced, synthetic resin) materials as shown in FIG. 3], polyacrylonitriles, polyamides, styrenic block copolymers, ethylene vinyl alcohol copolymers, ethylene vinyl acetate copolymers, polyesters grafted with maleic anhydride, poly-vinylidene chloride, aliphatic polyketone, liquid crystalline polymers, ethylene methyl acrylate copolymer, ethylene-norbomene copolymers, polymethylpentene and ethylene acyrilic acid copoloymer, mixtures, copolymers and any combination thereof;;;
per claim 21, wherein the dielectric gap is filled with two dielectric materials [e.g., a polymer (resin) and a fiber for reinforcement; or two different atomic materials in the polymer (e.g., C, H, O, etc.)];
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 to 7, 14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brackette, Jr. (5,125,681) as applied to the same claims above, and further in view of Yoshinaga et al. (Japan, 2002-213514; EPO translation provided previously).
Brackette, Jr. (‘681) reveals:
per claim 1, a suspension assembly [e.g., FIGS. 2A and 2B] comprising:
a tube assembly [e.g., the shock absorbers 10 in FIG. 1 including their structural mounting assemblies; e.g., including the captive coil springs 28 of the MacPherson struts in FIG. 1 (e.g., column 3, lines 35ff)] comprising:
a hollow outer tube [e.g., the elongated tubular pressure cylinder 48], and
a hollow inner tube [e.g., the piston assembly 46 which includes a “central bore”[10] through which the piston post 78 extends (column 5, line 5) and is thus “hollow” and in the form of a tube[11]] fitted within the outer tube and adapted to be slidably engageable with the outer tube [e.g., for example, by means of the Teflon sleeve 51], wherein the tube assembly is adapted to contain at least one of (i) a damping element [e.g., the base valve 91 and/or other means (column 1, line 56 to column 2, line 13) by which the flow of damping fluid through the piston is adjusted] to control relative movement between the inner tube and the outer tube, and (ii) a spring element [e.g., 20, 28 in FIG. 1] adapted to resist a force applied to the tube assembly; and
a measurement system [e.g., the capacitance sensor 94 in the electronic control module 34 detecting the variable capacitance C; column 5, lines 57ff] adapted to measure the capacitance between the inner tube and the outer tube [e.g., between the piston rod 44/piston cylinder assembly 46 and the pressure cylinder 48], wherein relative movement between the inner tube and the outer tube [e.g., and in particular the length “l” of the pressure cylinder 48 above the piston assembly 46] is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., as by the approximated equation shown at column 5], wherein a dielectric gap [e.g., at the Teflon sleeve 51] exists radially between the inner tube and the outer tube, and wherein a separate part contacts the outer tube [e.g., the Teflon sleeve 51 which is disposed between the piston cylinder assembly 46 and the pressure cylinder 48 (FIG. 2B), and obviously contacts the pressure cylinder 48 during relative movement of the piston cylinder assembly 46 and the pressure cylinder 48], the separate part comprising a polymer [e.g., polytetrafluoroethylene12, as the Teflon sleeve 51];
It may be alleged that Brackette, Jr. (‘681) does not expressly reveal that the “piston assembly 46” is “a hollow inner tube”, or that the base valve 91 or other means for variable damping control of the shock absorber is a damping element, although Brackette, Jr. (‘681) incorporates  “U.S. Ser. No 322,774 filed on Mar. 13, 1989” by reference at column 4, lines 10ff and that application shows the hollow, tubular piston assembly (46, 122) in FIG. 5, reproduced below from U.S. Patent 5,016,908, and one example of solenoid controlled damping in FIG. 6A:

    PNG
    media_image3.png
    551
    555
    media_image3.png
    Greyscale

Moreover, while Brackette, Jr. (‘681) reveals the use of a Teflon [a.k.a. PTFE polymer] sleeve 51 that obviously contacts the pressure cylinder 48, he does not reveal polymeric compounds and/or substances claimed by applicant for the separate part that contacts the outer tube.
However, in the context of a piston ring 6B for use in a vehicle shock absorber (FIG. 1), Yoshinaga et al. (Japan, ‘514) teaches that a piston ring 6B, surrounding the piston 6 and sliding within the cylindrical cylinder 5, may be made by mixing PTFE as a base material with a reinforcing resin (such as PFA, FEP, ETFE, PVDF and the like, e.g., in amounts between 0.5 and 40 vol.%) in order to improve wear resistance and deformation properties of the ring (paragraphs [0011] and [0012]).
If not inherent or implicit in Brackette, Jr. et al.  (‘681) it would have been obvious to one of ordinary skill in the art to implement the Brackette, Jr. et al. (‘681) shock absorber assembly and method so that the piston assembly 46 would have been formed as a hollow inner tube, so that the piston post would have been able to extend through its central bore as desired by Brackette, Jr. et al. (‘681) and as shown in the ‘774 application incorporated by reference at column 4, lines 10ff, and so that the base valve 91 and/or other means for controlling damping as disclosed by Brackette, Jr. (‘681) would have constituted a “damping element”, e.g., so that desired damping would have been provided and adjustable in the Brackette, Jr. et al. (‘681)  shock absorber by means of a (conventional mechanical/electromechanical) element, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been obvious at the time the application was filed to implement or (further) modify the Brackette, Jr. (‘681) shock absorber assembly and method so that the Teflon sleeve 51 was made from/as a mixture of PTFE/Teflon and a reinforcing resin (such as PFA, FEP, ETFE, PVDF and the like), as taught by Yoshinaga et al. (Japan, ‘514), so that wear resistance, etc. of the PTFE/Teflon sleeve (51) would have been improved, as taught by Yoshinaga et al. (Japan, ‘514), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Brackette, Jr. (‘681) shock absorber assembly and method would have rendered obvious:
per claim 1, wherein a dielectric gap [e.g., at the Teflon sleeve 51 in Brackette, Jr. (‘681)] exists radially between the inner tube and the outer tube, and wherein a separate part contacts the outer tube [e.g., the Teflon sleeve 51 in Brackette, Jr. (‘681) made from/as a mixture of PTFE/Teflon and a reinforcing resin (such as PFA, FEP, ETFE, PVDF and the like), as taught by Yoshinaga et al. (Japan, ‘514)], the separate part comprising a polymer including ethylene-tetrafluoroethylene (ETFE) [e.g., as taught at paragraphs [0011] and [0012] of Yoshinaga et al. (Japan, ‘514)], perfluoroalkoxyethylene (PFA) [e.g., as taught at paragraphs [0011] and [0012] of Yoshinaga et al. (Japan, ‘514)], tetrafluoroethylene-hexafluoropropylene (FEP) [e.g., as taught at paragraphs [0011] and [0012] of Yoshinaga et al. (Japan, ‘514)], tetrafluoro-ethylene-perfluoro (methyl vinyl ether) (MFA), polyvinylidene fluoride (PVDF) [e.g., as taught at paragraphs [0011] and [0012] of Yoshinaga et al. (Japan, ‘514)], ethylene-chlorotrifluoroethylene (ECTFE), polyimide (PI), polyamidimide (PAI), polyphenylene sulfide (PPS), polyethersulofone (PES), polyphenylene sulfone (PPSO2), liquid crystal polymers (LCP), polyetherketone (PEK), polyether ether ketones (PEEK), aromatic polyesters (Ekonol), of polyether-ether-ketone (PEEK), polyetherketone (PEK), liquid crystal polymer (LCP), polyimide (PA), polyoxymethylene (POM), polyethylene (PE), polypropylene (PP), polystyrene, styrene butadiene copolymers, polyesters, polycarbonate, polyacrylonitriles, polyamides, styrenic block copolymers, ethylene vinyl alcohol copolymers, ethylene vinyl acetate copolymers, polyesters grafted with maleic anhydride, poly-vinylidene chloride, aliphatic polyketone, liquid crystalline polymers, ethylene methyl acrylate copolymer, ethylene-norbomene copolymers, polymethylpentene and ethylene acyrilic acid copoloymer, mixtures, copolymers and any combination thereof;
per claim 2, a method comprising:
providing a suspension assembly comprising:
a tube assembly [e.g., the shock absorber 10 and/or MacPherson strut in FIG. 1, in Brackette, Jr. (‘681)] comprising:
a hollow outer tube [e.g., 48, in Brackette, Jr. (‘681)], and
a hollow inner tube [e.g., 46, in Brackette, Jr. (‘681)] fitted within the outer tube and adapted to be slidably engageable with the outer tube [e.g., for example, by means of the Teflon sleeve 51, in Brackette, Jr. (‘681)], wherein the tube assembly is adapted to contain at least one of (i) a damping element [e.g., the base valve 91 or other adjustable damping means, etc., in Brackette, Jr. (‘681)] to control relative movement between the inner tube and the outer tube, and (ii) a spring element [e.g., 28 in the MacPherson strut, in Brackette, Jr. (‘681)] adapted to resist a force applied to the tube assembly; and
a measurement system [e.g., 34, 94 detecting the variable capacitance C, in Brackette, Jr. (‘681)] adapted to measure the capacitance between the inner tube and the outer tube [e.g., between the piston rod 44/piston cylinder assembly 46 and the pressure cylinder 48, in Brackette, Jr. (‘681)], wherein relative movement between the inner tube and the outer tube [e.g., and in particular the length “l” of the pressure cylinder 48 above the piston assembly 46, in Brackette, Jr. (‘681)] is derived from the change in measured capacitance [e.g., as by the approximated equation shown at column 5, in Brackette, Jr. (‘681)] between the inner tube and the outer tube;
measuring the capacitance between the inner tube and the outer tube over time [e.g., at 94, in Brackette, Jr. (‘681)]; and
deriving the relative movement between the inner tube and the outer tube [e.g., as by the approximated equation shown at column 5, in Brackette, Jr. (‘681)] from the change in measured capacitance between the inner tube and the outer tube, wherein a dielectric gap [e.g., at the Teflon sleeve 51 in Brackette, Jr. (‘681)] exists radially between the inner tube and the outer tube, and wherein a separate part contacts the outer tube [e.g., the Teflon sleeve 51 in Brackette, Jr. (‘681) made from/as a mixture of PTFE/Teflon and a reinforcing resin (such as PFA, FEP, ETFE, PVDF and the like), as taught by Yoshinaga et al. (Japan, ‘514)], the separate part comprising a polymer including ethylene-tetrafluoroethylene (ETFE) [e.g., as taught at paragraphs [0011] and [0012] of Yoshinaga et al. (Japan, ‘514)], perfluoroalkoxyethylene (PFA) [e.g., as taught at paragraphs [0011] and [0012] of Yoshinaga et al. (Japan, ‘514)], tetrafluoroethylene-hexafluoropropylene (FEP) [e.g., as taught at paragraphs [0011] and [0012] of Yoshinaga et al. (Japan, ‘514)], tetrafluoro-ethylene-perfluoro (methyl vinyl ether) (MFA), polyvinylidene fluoride (PVDF) [e.g., as taught at paragraphs [0011] and [0012] of Yoshinaga et al. (Japan, ‘514)], ethylene-chlorotrifluoroethylene (ECTFE), polyimide (PI), polyamidimide (PAI), polyphenylene sulfide (PPS), polyethersulofone (PES), polyphenylene sulfone (PPSO2), liquid crystal polymers (LCP), polyetherketone (PEK), polyether ether ketones (PEEK), aromatic polyesters (Ekonol), of polyether-ether-ketone (PEEK), polyetherketone (PEK), liquid crystal polymer (LCP), polyimide (PA), polyoxymethylene (POM), polyethylene (PE), polypropylene (PP), polystyrene, styrene butadiene copolymers, polyesters, polycarbonate, polyacrylonitriles, polyamides, styrenic block copolymers, ethylene vinyl alcohol copolymers, ethylene vinyl acetate copolymers, polyesters grafted with maleic anhydride, poly-vinylidene chloride, aliphatic polyketone, liquid crystalline polymers, ethylene methyl acrylate copolymer, ethylene-norbomene copolymers, polymethylpentene and ethylene acyrilic acid copoloymer, mixtures, copolymers and any combination thereof;
per claim 4, wherein the damping element comprises a fluid disposed within the outer tube [e.g., the damping fluid, in Brackette, Jr. (‘681)], and wherein the damping element [e.g., 91, etc. , in Brackette, Jr. (‘681)] is adapted to restrict fluid flow so as to damp relative movement between the inner tube and the outer tube [e.g., as was implicit and understood operation for a shock absorber, in Brackette, Jr. (‘681)];
per claim 5, wherein no capacitive shortcut exists between the inner tube and the outer tube [e.g., due to the presence of the Teflon sleeve 51 allowing creation of capacitance, in Brackette, Jr. (‘681)];
per claim 6, wherein the measurement system comprises:
an electrical contact to the inner tube [e.g., as shown in FIG. 2A, via the piston rod 44, in Brackette, Jr. (‘681)] and an electrical contact to the outer tube [e.g., as shown in FIG. 2A, in Brackette, Jr. (‘681)]; and
a measurement device [e.g., 94, in Brackette, Jr. (‘681)] adapted to measure capacitance between the inner tube and the outer tube;
per claim 7, wherein the measurement device comprises a microcontroller [e.g., the electronic control module 34 (FIG. 1), in Brackette, Jr. (‘681), which the examiner considers to constitute (or obviously have been) a small controller for measuring position, etc., in a broadest reasonable interpretation (BRI)];
per claim 14, wherein the dielectric gap comprises air [e.g., in Brackette, Jr. (‘681), implicitly in the depicted gap between the Teflon sleeve 51 and the dielectric layer 16 and the piston assembly 46, e.g., when there were bubbles in the damping fluid];
per claim 20, an assembly comprising:
a hollow outer tube [e.g., 48, in Brackette, Jr. (‘681)], and
a hollow inner tube [e.g., 46, in Brackette, Jr. (‘681)] fitted within the outer tube and adapted to be slidably engageable with the outer tube [e.g., for example, by means of the Teflon sleeve 51, in Brackette, Jr. (‘681)]; and
a measurement system [e.g., 34, 94 detecting the variable capacitance C, in Brackette, Jr. (‘681)] adapted to measure the capacitance between the inner tube and the outer tube [e.g., between the piston rod 44/piston cylinder assembly 46 and the pressure cylinder 48, in Brackette, Jr. (‘681)], wherein relative movement between the inner tube and the outer tube [e.g., and in particular the length “l” of the pressure cylinder 48 above the piston assembly 46, in Brackette, Jr. (‘681)] is derived from the change in measured capacitance [e.g., as by the approximated equation shown at column 5, in Brackette, Jr. (‘681)] between the inner tube and the outer tube, wherein a dielectric gap [e.g., at the Teflon sleeve 51, in Brackette, Jr. (‘681)] exists radially between the inner tube and the outer tube, and wherein a dielectric gap [e.g., at the Teflon sleeve 51 in Brackette, Jr. (‘681)] exists radially between the inner tube and the outer tube, and wherein a separate part contacts the outer tube [e.g., the Teflon sleeve 51 in Brackette, Jr. (‘681) made from/as a mixture of PTFE/Teflon and a reinforcing resin (such as PFA, FEP, ETFE, PVDF and the like), as taught by Yoshinaga et al. (Japan, ‘514)], the separate part comprising a polymer including ethylene-tetrafluoroethylene (ETFE) [e.g., as taught at paragraphs [0011] and [0012] of Yoshinaga et al. (Japan, ‘514)], perfluoroalkoxyethylene (PFA) [e.g., as taught at paragraphs [0011] and [0012] of Yoshinaga et al. (Japan, ‘514)], tetrafluoroethylene-hexafluoropropylene (FEP) [e.g., as taught at paragraphs [0011] and [0012] of Yoshinaga et al. (Japan, ‘514)], tetrafluoro-ethylene-perfluoro (methyl vinyl ether) (MFA), polyvinylidene fluoride (PVDF) [e.g., as taught at paragraphs [0011] and [0012] of Yoshinaga et al. (Japan, ‘514)], ethylene-chlorotrifluoroethylene (ECTFE), polyimide (PI), polyamidimide (PAI), polyphenylene sulfide (PPS), polyethersulofone (PES), polyphenylene sulfone (PPSO2), liquid crystal polymers (LCP), polyetherketone (PEK), polyether ether ketones (PEEK), aromatic polyesters (Ekonol), of polyether-ether-ketone (PEEK), polyetherketone (PEK), liquid crystal polymer (LCP), polyimide (PA), polyoxymethylene (POM), polyethylene (PE), polypropylene (PP), polystyrene, styrene butadiene copolymers, polyesters, polycarbonate, polyacrylonitriles, polyamides, styrenic block copolymers, ethylene vinyl alcohol copolymers, ethylene vinyl acetate copolymers, polyesters grafted with maleic anhydride, poly-vinylidene chloride, aliphatic polyketone, liquid crystalline polymers, ethylene methyl acrylate copolymer, ethylene-norbomene copolymers, polymethylpentene and ethylene acyrilic acid copoloymer, mixtures, copolymers and any combination thereof;
per claim 21, wherein the dielectric gap is filled with two dielectric materials [e.g., a polymer and the damping fluid/air, etc.; or two different atomic materials in the polymer (e.g., F, C, H, O, etc.), in Brackette, Jr. (‘681)];a
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (Japan, 2015-108430; EPO machine translation provided previously) in view of Ziegler et al. (2012/0275731; cited previously).
Murakami (Japan, ‘430) reveals:
per claim 20, an assembly [e.g., as shown by Murakami (Japan, ‘430), e.g., in FIGS. 2 and 3] comprising:
a hollow outer tube [e.g., 331 in Murakami (Japan, ‘430)], and
a hollow inner tube [e.g., 311 in Murakami (Japan, ‘430)] fitted within the outer tube and adapted to be slidably engageable with the outer tube [e.g., as shown in FIG. 3 of Murakami (Japan, ‘430)]; and
a measurement system [e.g., 50] adapted to measure the capacitance [e.g., abstract; based on the fitting length L (L1, L2) of the inner and outer tubes 311, 331, as shown in FIG. 3 and as calculated using the equation (1) shown at paragraph [0081]] between the inner tube and the outer tube, wherein relative movement [e.g., the stroke amount, as shown by the symbol S in FIG. 3, with the stroke indicating a relative movement, as shown in FIG. 3; and when that stroke amount changes (e.g., obviously dS/dt, by the examiner’s interpretation) and the capacitance changes accordingly, as described particularly at paragraph [0078]; see also paragraph [0085]] between the inner tube and the outer tube is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., according to equation (1)], wherein a dielectric gap [e.g., as filled e.g., with an insulator, such as oil, in FIG. 4] exists radially between the inner tube and the outer tube [e.g., as the difference between R and r in FIG. 4, such that log(R/r) is defined for Equation 1], and wherein a separate part contacts the outer tube [e.g., the guide bush 332 in Murakami (Japan, ‘430)], the separate part comprising a polymer [e.g., an insulating resin or Teflon (e.g., paragraph [0131])];
Murakami (Japan, ‘430) does not expressly reveal that a separate part in contact with the outer tube 331 comprises the specified polymer(s), although he apparently teaches that the guide bush 332, which contacts the outer tube 331 (FIG. 2), is made from an insulating resin (at paragraph [0058]) or alternately (at paragraph [0131]) e.g., from a metal as a base material whose surface is made of Teflon, or a resin member as a base material bearing a [e.g., metallic] bearing, e.g., as long as the space between the tubes 311, 331 is insulated.
However, in the context/field of maintenance-free slide bearings that may be used as “bushings” (paragraph [0054]), Ziegler et al. (‘731) teaches that a maintenance-free slide bearing may be produced by applying an adhesive layer (comprising FEP, PFA, etc.) to a metal support, and then joining a sliding layer (comprising polytetrafluoroethylene (PTFE), polyamide (PA), polyether ether ketone (PEEK), polyimide (PI), polyamideimide (PAD, polyphenylene sulfide (PPS), polyphenylene sulphone (PPSO2), liquid crystal polymers (LCP), or a mixture thereof) to the adhesive layer, wherein the slide bearing does not require extensive pre-treatment of the metal support or sacrifice adhesive strength between the metal support and the adhesive layer.
It would have been obvious at the time the application was filed to implement or further modify the Murakami (Japan, ‘430) suspension device and method so that the guide bush 332 (as a separate part) which obviously contacted (see FIG. 2) the outer tube 331 would have been made from a base material that was coated with a sliding layer such as Teflon/resin, as apparently suggested by Murakami (Japan, ‘430) himself at paragraph [0131] and as particularly taught by Ziegler et al. (‘731), and so that an adhesive layer (e.g., comprising PFA, FEP, etc.; see claim 2 in Ziegler et al. (‘731)) as taught by Ziegler et al. (‘731) was interposed between the base material of the bush and a sliding layer (e.g., comprising Teflon, PA, PEEK, PI, PPS, etc.), in order to provide a maintenance-free guide bush (332) for the Murakami (Japan, ‘430) suspension device that did not require extensive pre-treatment of the (metal) base material, as taught by Ziegler et al. (‘731), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Murakami (Japan, ‘430) suspension device and method would have rendered obvious:
per claim 20, wherein a dielectric gap [e.g., as filled e.g., with an insulator, such as oil, in FIG. 4 of Murakami (Japan, ‘430)] exists radially between the inner tube and the outer tube [e.g., in Murakami (Japan, ‘430), as the difference between R and r in FIG. 4, such that log(R/r) is defined for Equation 1], and wherein a separate part contacts the outer tube [e.g., the guide bush 332 in Murakami (Japan, ‘430); and the slide bearing used as a bushing (paragraph [0054]) in Ziegler et al. (‘731)], the separate part comprising a polymer including ethylene-tetrafluoroethylene (ETFE), perfluoroalkoxyethylene (PFA), tetrafluoroethylene-hexafluoropropylene (FEP), tetrafluoro-ethylene-perfluoro (methyl vinyl ether) (MFA), polyvinylidene fluoride (PVDF), ethylene-chlorotrifluoroethylene (ECTFE), polyimide (PI), polyamidimide (PAI), polyphenylene sulfide (PPS), polyethersulofone (PES), polyphenylene sulfone (PPSO2), liquid crystal polymers (LCP), polyetherketone (PEK), polyether ether ketones (PEEK), aromatic polyesters (Ekonol), of polyether-ether-ketone (PEEK), polyetherketone (PEK), liquid crystal polymer (LCP), polyimide (PA), polyoxymethylene (POM), polyethylene (PE), polypropylene (PP), polystyrene, styrene butadiene copolymers, polyesters, polycarbonate, polyacrylonitriles, polyamides, styrenic block copolymers, ethylene vinyl alcohol copolymers, ethylene vinyl acetate copolymers, polyesters grafted with maleic anhydride, poly-vinylidene chloride, aliphatic polyketone, liquid crystalline polymers, ethylene methyl acrylate copolymer, ethylene-norbomene copolymers, polymethylpentene and ethylene acyrilic acid copoloymer, mixtures, copolymers and any combination thereof [e.g., all materials as taught by Ziegler et al. (‘731) used either for the adhesive layer (see e.g., claim 2) and/or for the sliding layer (see e.g., claim 23) in the slide bearing (e.g., bushing)];
per claim 21, wherein the dielectric gap is filled with two dielectric materials [e.g., air and oil, in claims 3 and 4 of Murakami (Japan, ‘430); e.g., paragraph [0126]];
Claims 1 to 7 and 14 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (Japan, 2015-108430; EPO machine translation provided previously) in view of Olds (2004/0145101) and Ziegler et al. (2012/0275731). 
Murakami (Japan, ‘430) reveals:
per claim 1, a suspension assembly comprising:
a tube assembly [e.g., FIG. 2] comprising:
a hollow outer tube [e.g., 331; see also paragraph [0129] where the positions of the inner tube 311 and the outer tube 331 are changed], and
a hollow inner tube [e.g., for example, including 311; and e.g., for interpreting claim 16, the inner tube (e.g., including 311) also includes the elements 317 - 319] fitted within the outer tube and adapted to be slidably engageable with the outer tube, wherein the tube assembly is adapted to contain at least one of (i) a damping element to control relative movement between the inner tube and the outer tube [e.g., the valves 335e, 335f communicating with the hydraulic oil chamber 43 and allowing oil flow, by which a damping force is obtained; e.g., paragraphs [0068] and [0071]], and (ii) a spring element [e.g., 414, functioning as an air spring, per paragraph [0045]] adapted to resist a force applied to the tube assembly; and
a measurement system [e.g., 50] adapted to measure the capacitance13 [e.g., abstract; based on the fitting length L (L1, L2) of the inner and outer tubes 311, 331, as shown in FIG. 3 and as calculated using the equation (1) shown at paragraph [0081]] between the inner tube and the outer tube, wherein relative movement [e.g., the stroke amount, as shown by the symbol S in FIG. 3, with the stroke indicating a relative movement, as shown in FIG. 3; and when that stroke amount changes (e.g., obviously dS/dt, by the examiner’s interpretation) and the capacitance changes accordingly, as described particularly at paragraph [0078]; see also paragraph [0085]] between the inner tube and the outer tube is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., according to equation (1)], wherein a dielectric gap [e.g., as filled e.g., with an insulator, such as oil, in FIG. 4] exists radially between the inner tube and the outer tube [e.g., as the difference between R and r in FIG. 4, such that log(R/r) is defined for Equation 1];
It may be alleged that the Murakami (Japan, ‘430) does not reveal the (same) damping and/or spring “element[s]” as disclosed by applicant, for example, since his air spring (constituted by the air in the air accommodating portion 414) may not be construed as a “spring element”, and applicant’s damping element apparently “comprise[s] a fluid disposed within the outer tube 134” (see e.g., published paragraph [0023] of the specification).
Murakami (Japan, ‘430) also does not expressly reveal that a separate part in contact with the outer tube 331 comprises the specified polymer(s), although he apparently teaches that the guide bush 332, which contacts the outer tube 331 (FIG. 2), is made from an insulating resin or alternately (at paragraph [0131]) e.g., from a metal as a base material whose surface is made of Teflon, or a resin member as a base material bearing a [e.g., metallic] bearing, as long as the space between the tubes 311, 331 is insulated.
However, in the context/field of a coil and air suspension system, Olds (‘101) teaches that a coil spring 40 and an air spring chamber 50 may be provided, in parallel, in the shock absorbing suspension system, and that fluid damping by a damping fluid (in a tube element 30; and preferably in an interchangeable damping cartridge, paragraph [0006]) and a damping structure may be provided e.g., in a leg of the front fork (paragraphs [0006], [0010], [0014], [0017], etc.)
Moreover, in the context/field of maintenance-free slide bearings that may be used as “bushings” (paragraph [0054]), Ziegler et al. (‘731) teaches that a maintenance-free slide bearing may be produced by applying an adhesive layer (comprising FEP, PFA, etc.) to a metal support, and then joining a sliding layer (comprising polytetrafluoroethylene (PTFE), polyamide (PA), polyether ether ketone (PEEK), polyimide (PI), polyamideimide (PAD, polyphenylene sulfide (PPS), polyphenylene sulphone (PPSO2), liquid crystal polymers (LCP), or a mixture thereof) to the adhesive layer, wherein the slide bearing does not require extensive pre-treatment of the metal support or sacrifice adhesive strength between the metal support and the adhesive layer.
It would have been obvious at the time the application was filed to implement or modify the Murakami (Japan, ‘430) suspension device and method so that (in addition to the air spring of Murakami (Japan, ‘430), a coil spring (as a spring element) would have been employed in parallel with the air spring in the suspension device of Murakami (Japan, ‘430), and/or that damping by a damping fluid (e.g., oil) in the tube 311 would have been used as a damping element, as taught by Olds (‘101), so that e.g., a low pressure air spring system which is less prone to failure could be used, and which, in the event of failure, is backed up by a mechanical spring system operating in parallel, as taught by Olds (‘101), so that a fluid damping structure with adjustability and/or interchangeability could be used e.g., in a leg of the suspension, as taught by Olds (‘101), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been obvious at the time the application was filed to implement or further modify the Murakami (Japan, ‘430) suspension device and method so that the guide bush 332 which obviously contacted (see FIG. 2) the outer tube 331 would have been made from a base material that was coated with a sliding layer such as Teflon, as apparently suggested by Murakami (Japan, ‘430) himself at paragraph [0131] and as particularly taught by Ziegler et al. (‘731), and so that an adhesive layer (e.g., comprising PFA, FEP, etc.; see claim 2 in Ziegler et al. (‘731)) as taught by Ziegler et al. (‘731) was interposed between the base material of the bush and a sliding layer (e.g., comprising Teflon, PA, PEEK, PI, PPS, etc.), in order to provide a maintenance-free guide bush (332) for the Murakami (Japan, ‘430) suspension device that did not require extensive pre-treatment of the (metal) base material, as taught by Ziegler et al. (‘731), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Murakami (Japan, ‘430) suspension device and method would have rendered obvious:
per claim 1, wherein a dielectric gap [e.g., as filled e.g., with an insulator, such as oil, in FIG. 4 of Murakami (Japan, ‘430)] exists radially between the inner tube and the outer tube [e.g., in Murakami (Japan, ‘430), as the difference between R and r in FIG. 4, such that log(R/r) is defined for Equation 1], and wherein a separate part contacts the outer tube [e.g., the guide bush 332 in Murakami (Japan, ‘430); and the slide bearing used as a bushing (paragraph [0054]) in Ziegler et al. (‘731)], the separate part comprising a polymer including ethylene-tetrafluoroethylene (ETFE), perfluoroalkoxyethylene (PFA), tetrafluoroethylene-hexafluoropropylene (FEP), tetrafluoro-ethylene-perfluoro (methyl vinyl ether) (MFA), polyvinylidene fluoride (PVDF), ethylene-chlorotrifluoroethylene (ECTFE), polyimide (PI), polyamidimide (PAI), polyphenylene sulfide (PPS), polyethersulofone (PES), polyphenylene sulfone (PPSO2), liquid crystal polymers (LCP), polyetherketone (PEK), polyether ether ketones (PEEK), aromatic polyesters (Ekonol), of polyether-ether-ketone (PEEK), polyetherketone (PEK), liquid crystal polymer (LCP), polyimide (PA), polyoxymethylene (POM), polyethylene (PE), polypropylene (PP), polystyrene, styrene butadiene copolymers, polyesters, polycarbonate, polyacrylonitriles, polyamides, styrenic block copolymers, ethylene vinyl alcohol copolymers, ethylene vinyl acetate copolymers, polyesters grafted with maleic anhydride, poly-vinylidene chloride, aliphatic polyketone, liquid crystalline polymers, ethylene methyl acrylate copolymer, ethylene-norbomene copolymers, polymethylpentene and ethylene acyrilic acid copoloymer, mixtures, copolymers and any combination thereof [e.g., all materials as taught by Ziegler et al. (‘731) used either for the adhesive layer (see e.g., claim 2) and/or for the sliding layer (see e.g., claim 23) in the slide bearing (e.g., bushing)];
per claim 2, a method comprising:
providing a suspension assembly [e.g., as shown by Murakami (Japan, ‘430), and as implemented/modified in view of Olds (‘101), as described above] comprising:
a tube assembly [e.g., FIG. 2 in Murakami (Japan, ‘430)] comprising:
a hollow outer tube [e.g., 331 in Murakami (Japan, ‘430)], and
a hollow inner tube [e.g., 311 in Murakami (Japan, ‘430)] fitted within the outer tube and adapted to be slidably engageable with the outer tube [e.g., as shown in FIG. 3 of Murakami (Japan, ‘430)], wherein the tube assembly is adapted to contain at least one of (i) a damping element to control relative movement between the inner tube and the outer tube [e.g., 335e, 335f in Murakami (Japan, ‘430); and obviously the damping fluid and damping structure as taught by Olds (‘101)], and (ii) a spring element adapted to resist a force applied to the tube assembly [e.g., as taught by the coil spring in Olds (‘101)]; and
a measurement system [e.g., 50 in FIG. 2 of Murakami (Japan, ‘430)] adapted to measure the capacitance [e.g., abstract; based on the fitting length L (L1, L2) of the inner and outer tubes 311, 331, as shown in FIG. 3 and as calculated using the equation (1) shown at paragraph [0081]] between the inner tube and the outer tube, wherein relative movement [e.g., the stroke amount, as shown by the symbol S in FIG. 3 of Murakami (Japan, ‘430), with the stroke indicating a relative movement, as shown in FIG. 3; and when that stroke amount changes (e.g., obviously dS/dt, by the examiner’s interpretation) and the capacitance changes accordingly, as described particularly at paragraph [0078]; see also paragraph [0085]] between the inner tube and the outer tube is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., according to equation (1) in Murakami (Japan, ‘430)];
measuring the capacitance between the inner tube and the outer tube over time [e.g., obviously to go from the fitting length L1 in FIG. 3 of Murakami (Japan, ‘430) to the fitting length L2 in FIG. 3 of Murakami (Japan, ‘430)]; and
deriving the relative movement between the inner tube and the outer tube from the change in measured capacitance between the inner tube and the outer tube [e.g., paragraphs [0078] and [0085] in Murakami (Japan, ‘430)], wherein a dielectric gap [e.g., as filled e.g., with an insulator, such as oil, in FIG. 4 of Murakami (Japan, ‘430)] exists radially between the inner tube and the outer tube [e.g., in Murakami (Japan, ‘430), as the difference between R and r in FIG. 4, such that log(R/r) is defined for Equation 1], and wherein a separate part contacts the outer tube [e.g., the guide bush 332 in Murakami (Japan, ‘430); and the slide bearing used as a bushing (paragraph [0054]) in Ziegler et al. (‘731)], the separate part comprising a polymer including ethylene-tetrafluoroethylene (ETFE), perfluoroalkoxyethylene (PFA), tetrafluoroethylene-hexafluoropropylene (FEP), tetrafluoro-ethylene-perfluoro (methyl vinyl ether) (MFA), polyvinylidene fluoride (PVDF), ethylene-chlorotrifluoroethylene (ECTFE), polyimide (PI), polyamidimide (PAI), polyphenylene sulfide (PPS), polyethersulofone (PES), polyphenylene sulfone (PPSO2), liquid crystal polymers (LCP), polyetherketone (PEK), polyether ether ketones (PEEK), aromatic polyesters (Ekonol), of polyether-ether-ketone (PEEK), polyetherketone (PEK), liquid crystal polymer (LCP), polyimide (PA), polyoxymethylene (POM), polyethylene (PE), polypropylene (PP), polystyrene, styrene butadiene copolymers, polyesters, polycarbonate, polyacrylonitriles, polyamides, styrenic block copolymers, ethylene vinyl alcohol copolymers, ethylene vinyl acetate copolymers, polyesters grafted with maleic anhydride, poly-vinylidene chloride, aliphatic polyketone, liquid crystalline polymers, ethylene methyl acrylate copolymer, ethylene-norbomene copolymers, polymethylpentene and ethylene acyrilic acid copoloymer, mixtures, copolymers and any combination thereof [e.g., all materials as taught by Ziegler et al. (‘731) used either for the adhesive layer (see e.g., claim 2) and/or for the sliding layer (see e.g., claim 23) in the slide bearing (e.g., bushing)];
per claim 3, wherein the spring element is disposed within the outer tube and is adapted to provide spring force between the inner tube and the outer tube [e.g., it would have been obvious to one of ordinary skill in the art that, in placing the coil spring in parallel with the air spring chamber in Murakami (Japan, ‘430), as taught by Olds (‘101), the coil spring would have been fitted e.g., in the air accommodating portion 414 and thus within the outer tube 331, e.g., for example only, between the cap 339 and the upper portion of the guide rod case 310, as illustrated by the examiner in the footnote below14];
per claim 4, wherein the damping element comprises a fluid disposed within the outer tube [e.g., the oil in Murakami (Japan, ‘430) that flows through the valves 335e, 335f, obviously being a damping fluid as taught by Olds (‘101)], and wherein the damping element is adapted to restrict fluid flow so as to damp relative movement between the inner tube and the outer tube [e.g., as would have been obvious to one of ordinary skill in the art for damping vehicle movement, in Murakami (Japan, ‘430) and Olds (‘101)];
per claim 5, wherein no capacitive shortcut exists between the inner tube and the outer tube [e.g., obviously on account of the spacing shown in FIG. 2 of Murakami (Japan, ‘430) between the tubes 311, 331, and the insulating fluid (air, oil), the insulating oil ring 319, etc. in Murakami (Japan, ‘430), so that the capacitance C could be measured];
per claim 6, wherein the measurement system comprises:
an electrical contact to the inner tube and an electrical contact to the outer tube [e.g., for example only, as shown in Murakami (Japan, ‘430) by the electrodes 53, 55, etc.]; and
a measurement device [e.g., the control unit 51 in Murakami (Japan, ‘430; FIG. 2) that detects a capacitance corresponding to the fitting length L] adapted to measure capacitance between the inner tube and the outer tube;
per claim 7, wherein the measurement device comprises a microcontroller [e.g., the CPU of paragraph [0087] in Murakami (Japan, ‘430)];
per claim 14, wherein the dielectric gap comprises air [e.g., for example in 414, in Murakami (Japan, ‘430), and e.g., as described at paragraph [0013]];
per claim 15, wherein the dielectric gap comprises a conductive material [e.g., such as oil in Murakami (Japan, ‘430; paragraph [0012]) being thermally conductive; or the metal layer 63 in Murakami (Japan, ‘430) disposed outwardly of 311 or obviously inwardly of 331]];
per claim 16, wherein at least one of the inner tube or the outer tube comprise a polymer [e.g., in Murakami (Japan, ‘430), the oil ring 319 of the inner tube 311, 317-319 made from an insulating material such as a resin, paragraph [0049], the resin obviously being a polymer15];
per claim 17, wherein the position of the inner tube or outer tube of the tube assembly corresponds to a stroke of the suspension assembly during compression or rebound of a vehicle [e.g., as shown in FIG. 3 of Murakami (Japan, ‘430)];
per claim 18, wherein the suspension assembly includes at least one of a front suspension [e.g., 30 in Murakami (Japan, ‘430)] and a rear suspension of a vehicle [e.g., as shown in FIG. 1 of Murakami (Japan, ‘430)];
per claim 19, wherein the vehicle is a bicycle or motorbike [e.g., as shown in FIG. 1 of Murakami (Japan, ‘430)];
Claims 8 to 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (Japan, 2015-108430; EPO machine translation provided previously) in view of Olds (2004/0145101) and Ziegler et al. (2012/0275731) as applied to claim 6 above, and further in view of Galasso et al. (2011/0202236).
Murakami (Japan, ‘430) as implemented or modified in view of Olds (‘101) and Ziegler et al. (2012/0275731) has been described above.
The implemented or modified Murakami (Japan, ‘430) suspension device and method may not reveal the wireless coupling of claim 8, that the measurement device comprises a computer system, or a communication device that displays data corresponding to the operational characteristic measured by the measuring device.
However, in the context of a bicycle or motorcycle (paragraph [0053]) having a suspension and sensors 200 “for measuring the air spring or coil spring compression” (paragraph [0054]) and communicating the sensor measurement signals to a controller 300 by either a wired or a wireless coupling for suspension adjustment and/or for display of sensor data/operational characteristics of the vehicle (paragraph [0009] and claim 9) on user device interfaces (e.g., 400, 500), Galasso et al. (‘236) teaches e.g., in FIG. 4 that a device for measurement as used in a bicycle or motorcycle can comprise sensors 200 that cooperate with a controller 300, and interface devices 400, 500 by wired or wireless coupling(s).
It would have been obvious at the time the application was filed to implement or further modify the Murakami (Japan, ‘430) suspension device and method so that the control unit 51, which Murakami (Japan, ‘430) himself suggested could comprise a CPU and memory, etc. at paragraph [0087], would have comprised a controller (300) and computer system interface devices (400, 500) with the sensor/controller 200/300 being coupled to the interface devices by wireless coupling/connection for providing sensor data indications of vehicle operational characteristics (e.g., spring compression), as taught by Galasso et al. (‘236), so that the characteristics would have been used for adjusting the suspension and displayed to the user, as taught by Galasso et al. (‘236), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Murakami (Japan, ‘430) suspension device and method would have rendered obvious:
per claim 8, wherein the measurement device is wirelessly coupled to a controller [e.g., wirelessly coupled to a contact of a controller (300), as taught by Galasso et al. (‘236)];
per claim 9, wherein the measurement device further comprises at least one of a computer system or a communication device [e.g., 400 or 500 as taught by Galasso et al. (‘236)], each operable to communicate with the processor and display data corresponding to an operational characteristic measured by the measurement device [e.g., paragraph [0009] and claim 9 in Galasso et al. (‘236)];
per claim 10, wherein the communication device includes a software program operable to generate the information based on the data received from the processor [e.g., for displaying and analyzing the sensor data, as taught by Galasso et al. (‘236) e.g., for adjusting the suspension based on the sensor data (paragraph [0065]), for making suggestions for adjusting spring preload or suspension air spring pressure (to adjust sag), rebound damping setting, compression damping setting, bottom out damper setting, etc. (paragraph [0057]), etc.];
per claim 11, wherein the computer system or communication device includes at least one of a personal desktop computer, a laptop computer, a cellular phone, or a hand-held personal computing device [e.g., FIG. 4 in Galasso et al. (‘236)];
per claim 12, wherein the at least one computer system and communication device is operable to adjust the vehicle suspension to an operational setting suggested by the processor [e.g., paragraphs [0057], [0062], [0063], etc. in Galasso et al. (‘236)];
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






[This part of the page intentionally left blank.]




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 FIG. 2 is enlarged and reproduced, in part, below/on the next page:
        
        
    PNG
    media_image1.png
    614
    436
    media_image1.png
    Greyscale

        2 See Ziegler et al. (2012/0275731), cited previously, which conventionally used the PA designation to refer to polyamide e.g., at paragraph [0039] and in claim 23.
        3 sep·a·rate  adj. (sĕp′ər-ĭt, sĕp′rĭt)
        1. Not touching or adjoined; detached: The garage is separate from the house.
        2.
        a. Existing or considered as an independent entity: The reference collection is separate from the rest of the library.
        b. Dissimilar from all others; distinct or individual: a cable made of many separate fibers; two people who hold separate views on the issue.
        . . .
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 8 March 2021.]
        4 Per the JPO machine translation, “Further, the dielectric layer 16 is provided for increasing the detection accuracy by increasing the capacitance between the outer cylinder 15 and the shock absorber body 10 and increasing the rate of change in capacitance due to the relative displacement between the piston rod 18 and the cylinder tube 11, as compared with the case of air alone. [] As a dielectric material used for this dielectric layer 16, it is desirable to use a material which does not have temperature dependence or frequency dependency as well because the dielectric constant of air does not have dependence on temperature and dependence on the frequency of an applied signal. Further, as the relative dielectric constant increases, the measurement resolution can be increased. FIG. [3] is a diagram showing the temperature and dependency of the relative dielectric constant of various synthetic resin materials, and as can be seen from this figure, []) (P C), polypropylene, polyacetal (FR acetal resin), and the like are suitable as the thermoplastic resin, and the temperature dependency is small and suitable. Of these, polyacetal is most suitable as a material which has a large relative dielectric constant and which does not deteriorate even if used []. Although the frequency dependence of this poly Secour is not shown, there is almost no dependency on the order of 1 megahertz. In FIG. 3, FR represents a fiber reinforced resin, and [P]remix is a trade name of an unsaturated polyester resin manufactured by Toshiba Chemical Co., Ltd.”
        5 The examiner provides below/on the next page a translation of the legends in FIG. 3, based on an e-mailed translation from the USPTO STIC Translation Service Center:
        
    PNG
    media_image2.png
    498
    881
    media_image2.png
    Greyscale

        
        6 Per the JPO machine translation, “Further, the dielectric layer 16 is provided for increasing the detection accuracy by increasing the capacitance between the outer cylinder 15 and the shock absorber body 10 and increasing the rate of change in capacitance due to the relative displacement between the piston rod 18 and the cylinder tube 11, as compared with the case of air alone. 0 As a dielectric material used for this dielectric layer 16, it is desirable to use a material which does not have temperature dependence or frequency dependency as well because the dielectric constant of air does not have dependence on temperature and dependence on the frequency of an applied signal. Further, as the relative dielectric constant increases, the measurement resolution can be increased. FIG. [3] is a diagram showing the temperature and dependency of the relative dielectric constant of various synthetic resin materials, and as can be seen from this figure, []) (P C), polypropylene, polyacetal (FR acetal resin), and the like are suitable as the thermoplastic resin, and the temperature dependency is small and suitable. Of these, polyacetal is most suitable as a material which has a large relative dielectric constant and which does not deteriorate even if used []. Although the frequency dependence of this poly Secour is not shown, there is almost no dependency on the order of 1 megahertz. In FIG. 3, FR represents a fiber reinforced resin, and [P]remix is a trade name of an unsaturated polyester resin manufactured by Toshiba Chemical Co., Ltd.”
        7 The examiner provides below/on the next page a translation of the legends in FIG. 3, based on an e-mailed translation from the USPTO STIC Translation Service Center:
        
    PNG
    media_image2.png
    498
    881
    media_image2.png
    Greyscale

        
        8 Per the JPO machine translation, “Further, the dielectric layer 16 is provided for increasing the detection accuracy by increasing the capacitance between the outer cylinder 15 and the shock absorber body 10 and increasing the rate of change in capacitance due to the relative displacement between the piston rod 18 and the cylinder tube 11, as compared with the case of air alone. 0 As a dielectric material used for this dielectric layer 16, it is desirable to use a material which does not have temperature dependence or frequency dependency as well because the dielectric constant of air does not have dependence on temperature and dependence on the frequency of an applied signal. Further, as the relative dielectric constant increases, the measurement resolution can be increased. FIG. [3] is a diagram showing the temperature and dependency of the relative dielectric constant of various synthetic resin materials, and as can be seen from this figure, []) (P C), polypropylene, polyacetal (FR acetal resin), and the like are suitable as the thermoplastic resin, and the temperature dependency is small and suitable. Of these, polyacetal is most suitable as a material which has a large relative dielectric constant and which does not deteriorate even if used []. Although the frequency dependence of this poly Secour is not shown, there is almost no dependency on the order of 1 megahertz. In FIG. 3, FR represents a fiber reinforced resin, and [P]remix is a trade name of an unsaturated polyester resin manufactured by Toshiba Chemical Co., Ltd.”
        9 The examiner provides below/on the next page a translation of the legends in FIG. 3, based on an e-mailed translation from the USPTO STIC Translation Service Center:
        
    PNG
    media_image2.png
    498
    881
    media_image2.png
    Greyscale

        
        10 See FIG. 5 of U.S. Patent 5,016,908, incorporated by reference by serial number into Brackette, Jr. (‘681) at column 4, lines 10ff.
        11 tube (to͞ob, tyo͞ob) n.
        1. 
        a.  A hollow cylinder, especially one that conveys a fluid or functions as a passage.
        . . .
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 4 July 2020.]
        12 polytetrafluoroethylene (ˌpɒlɪˌtɛtrəˌflʊərəʊˈɛθɪˌliːn) n
         (Elements & Compounds) a white thermoplastic material with a waxy texture, made by polymerizing tetrafluoroethylene. It is nonflammable, resists chemical action and radiation, and has a high electrical resistance and an extremely low coefficient of friction. It is used for making gaskets, hoses, insulators, bearings, and for coating metal surfaces in chemical plants and in nonstick cooking vessels. Abbreviation: PTFE Also called (trademark): Teflon 
        [From:  Collins English Dictionary – Complete and Unabridged, 12th Edition 2014 © HarperCollins Publishers 1991, 1994, 1998, 2000, 2003, 2006, 2007, 2009, 2011, 2014.  Retrieved 4 July 2020.]
        13 The examiner understands a capacitance to be implicit between two interfitted tubes, e.g., even if the capacitance is zero (e.g., with the tubes being conductive and interfitted without a gap).  Therefore, the examiner understands “the capacitance” as being implicit in the claim, with the scope of the claim being reasonably ascertainable, like a claim reciting “the outer surface of a sphere” (cf. MPEP 2173.05(e)), and not indefinite.
        14 For example only, this placement of a coil spring, as sketched by the examiner based on FIG. 2 in Murakami (Japan, ‘430) and FIG. 2 in Olds (‘101), in parallel with the air spring of Murakami (Japan, ‘430), would have been obvious to one of ordinary skill in the art, in view of the teachings of Olds (‘101):
        
        
    PNG
    media_image4.png
    677
    992
    media_image4.png
    Greyscale

        15 res·in   (rĕz′ĭn) n.
        1.  Any of numerous clear to translucent yellow or brown, solid or semisolid, viscous substances of plant origin, such as copal, rosin, and amber, used principally in lacquers, varnishes, inks, adhesives, plastics, and pharmaceuticals. Resins are usually insoluble in water.
        2.  Any of numerous physically similar polymerized synthetics or chemically modified natural resins including thermoplastic materials such as polyvinyl, polystyrene, and polyethylene and thermosetting materials such as polyesters, epoxies, and silicones that are used with fillers, stabilizers, pigments, and other components to form plastics.
        [From: American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved]